Citation Nr: 1122451	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant has legal entitlement to receive a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran had recognized service in the Philippine Commonwealth Army from December 18, 1941 to October 5, 1942; and from August 6, 1945 to March 16, 1946.  The Veteran was a prisoner of war (POW) from April 9, 1942 to October 5, 1942.  He died on May [redacted], 2009, and was survived by his spouse, B. C., who died on August [redacted], 2009.  The appellant is a surviving adult child of the Veteran and B. C.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decisional letter by the Manila RO that denied the appellant's claim seeking compensation from the FVEC Fund award as an accrued benefit.  


FINDINGS OF FACT

1.  Pursuant to his application (assisted by the appellant) in April 2009the Veteran was awarded a one-time payment from the FVEC Fund.

2.  The Veteran died on May [redacted], 2009 before receiving payment of the FVEC Fund award.

3.  The Veteran's surviving spouse died on August [redacted], 2009, also before receiving payment of the FVEC award.

4.  The appellant is an adult child of the Veteran.


CONCLUSION OF LAW

There is no legal authority for the appellant to be awarded a one-time payment from the FVEC Fund.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice from VCAA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the notice described above is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5- 2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.)  Inasmuch as undisputed facts establish that the appellant is not a proper payee for the benefit sought, there is no reasonable possibility that further notice or assistance would aid in substantiating her claim, and any VCAA notice or assistance deficiency is rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).




B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no  need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted, the appellant seeks entitlement to a one-time payment from the FVEC Fund.

The American Recovery and Reinvestment Act, provides a new one-time benefit (of $9,000 for non-United States citizens, or $15,000 for United States citizens) for certain Philippine veterans, to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Section 1002 provides for Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under the section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person [emphasis added].

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.

In February 2009 the Veteran (who was found to be an eligible person) filed (assisted by the appellant) a claim for the one time payment from the Filipino Veterans Equity Compensation Fund.  An April 2009 decisional letter awarded him such benefit.  In May 2009 (before payment to the Veteran was made), he died.  An August 14, 2009 letter from the RO to B. C., the Veteran's surviving spouse, notified her that she was eligible to receive the one-time payment; however, she had died on August [redacted], 2009.  In August 2009 correspondence the appellant requested to be paid the one-time benefit from the Filipino Veterans Equity Fund under 38 U.S.C.A. § 5121(a)(1)(as an accrued benefit).    

38 U.S.C.A. § 5121 provides for payment of periodic monetary benefits to survivors of individuals to whom such benefits were due and unpaid when said individual died.  The benefit payable under Public Law 111-5 is a one-time award, and not a periodic payment.  Furthermore, the American Recovery and Reinvestment Act is quite specific regarding the persons entitled to receive the one-time payment from the FVEC Fund; the two categories specified are:  (1)  Eligible Persons, i.e., Veterans who served in the service of the U.S. Armed Forces in the Far East during World War II and (2) surviving spouses of the eligible persons.  The appellant is not an eligible person (she did not serve with the U.S. Armed Forces during World War II), and is an eligible person's daughter (and not his surviving spouse).  The American Recovery and Reinvestment Act of 2009 does not authorize payment of the one-time benefit to any person other than an eligible person or surviving spouse, to include an eligible persons's child.  The Board has no authority to award a payment of a benefit for which there is no legal authority.  See 38 U.S.C.A. §§ 501, 7104.    

The appellant's claim lacks legal entitlement under the applicable Statutory Authority.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish the appellant's legal entitlement to a one-time payment from the FVEC Fund award (claimed as an accrued benefit) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


